     Case 3:20-cv-00429-BJD Document 20 Filed 09/03/20 Page 1 of 3 PageID 939



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                JACKSONVILLE DIVISION


FRANK E. POLO, SR.,

              Appellant,

v.                                                               Case No. 3:20-cv-429-J-39

LILLY JOSEPHINE REAL,

              Appellee.
                                          /

                                           ORDER

       THIS CAUSE is before the Court on Appellant’s Motion to Appeal in Forma

Pauperis (Docs. 18 and 19). Federal Rule of Appellate Procedure 24(a)(1) requires the

party requesting to proceed in forma pauperis on appeal to file a motion in the district

court. See also 28 U.S.C. 1915(a)(1) (requiring a person who seeks to appeal a case in

forma pauperis to include an affidavit describing “the nature of the action, defense or

appeal and affiant’s belief that the person is entitled to redress”). Additionally, the motion to

proceed in forma pauperis must include a financial affidavit as provided in Form 4 of the

Appendix of Forms to the Federal Rules of Appellate Procedure. Fed. R. App. P.

24(a)(1)(A). An appeal is not taken in good faith where the appellant fails to articulate a

basis for the appeal. Madura v. Lakebridge Condo. Ass'n, Inc., No. 8:07CV02274-T-

17EAJ, 2009 WL 1659444, at *2 (M.D. Fla. June 15, 2009). When the basis of an appeal is

given, the Court looks to “whether, objectively speaking, there is any non-frivolous issue to

be litigated on appeal.” Knight v. Lane, No. CA 08-0301-KD-C, 2010 WL 1487806, at *2

(S.D. Ala. Apr. 7, 2010) (internal quotations and citations omitted) report and

recommendation adopted, No. CIVA 08-0301-KD-C, 2010 WL 1487275 (S.D. Ala. Apr. 13,
    Case 3:20-cv-00429-BJD Document 20 Filed 09/03/20 Page 2 of 3 PageID 940



2010). If there are not any non-frivolous issues to be litigated on appeal, then the appeal is

also not taken in good faith. Id.

       Appellant provided his financial information and a basis for this appeal. The Court

thoroughly analyzed and discussed this case before its dismissal—both in its order of

dismissal (Doc. 16) and in the previous bankruptcy appeal. The pertinent issues having

been fully addressed in the Court’s prior orders, this Court cannot now find that, objectively

speaking, there are any non-frivolous issues to be litigated on appeal.

       Accordingly, after due consideration, it is

       ORDERED:

       1.        Pursuant to 28 U.S.C. § 1915(a)(3), the Court certifies that this appeal is not

taken in good faith.

       2.        Appellant’s Motion to Appeal in Forma Pauperis (Docs. 18 and 19) is

DENIED.

       3.        The Clerk of Court is directed to immediately notify the parties and the

United States Court of Appeals for the Eleventh Circuit that Appellant’s appeal is not taken

in good faith.

       4.        Appellant shall pay the applicable appellate docketing and filing fees within

thirty (30) days of the date of this Order or move to proceed in forma pauperis before the

Eleventh Circuit Court of Appeals.

       DONE and ORDERED in Jacksonville, Florida this 2nd day of September, 2020.




                                                -2-
   Case 3:20-cv-00429-BJD Document 20 Filed 09/03/20 Page 3 of 3 PageID 941



2
Copies furnished to:

Counsel of Record
Unrepresented Parties




                                     -3-
